Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hausdorff US20120101411  in view of Scholten US20090292227.
Regarding Claim 1, Hausdorff discloses in figs. 3A , 3B and ¶s150, 158 a non-transitory computer readable medium storing a plurality of programmatic instructions for processing data indicative of physiological parameters comprising: code for receiving (fig. 3 and ¶153) accelerometer data generated by an accelerometer device, wherein said accelerometer data comprises a plurality of features, wherein each of the plurality of features has a time (¶115) of occurrence associated therewith, and wherein said accelerometer data is indicative of a position (fig.3A and ¶151) of a wearer of the accelerometer device. 
Hausdorff fails to explicitly disclose code for monitoring the accelerometer data for changes in the position for at least some of the times of occurrence; and code for causing an alarm, indicative of a fall of the wearer, to issue, wherein the alarm is issued if the monitoring is indicative of a rapid change from a first position to a second position, wherein the second position is a supine position.
 However Scholten discloses in figs. 6, 7 and ¶s8-59 code for monitoring the accelerometer data for changes in the position (upright and non-upright)  for at least some of the times of occurrence; and code for causing an alarm, indicative of a fall of the wearer, to issue, wherein the alarm is issued if the monitoring is indicative of a rapid change (¶59) from a first position to a second position, wherein the second position is a supine position(¶12).
Therefore, it would have been obvious for one ordinary skill in the art at the effective filling date of the invention to include the cited features of Scholten into Hausdorff to enhance system versatility. 
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/           Primary Examiner, Art Unit 2685